Citation Nr: 9916568	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  98-12 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 70 percent disabling.

2.  Entitlement to service connection for alcohol abuse 
secondary to PTSD.

3.  Entitlement to an effective date prior to October 3, 
1997, for the grant of service connection for tinnitus.

4.  Entitlement to an increased evaluation for arthritis of 
the left foot, currently evaluated as 10 percent disabling.

5.  Entitlement to an effective date prior to October 3, 
1997, for an award of service connection for arthritis of the 
left foot.



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from February 1970 to 
September 1971.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a March 1998 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Wichita, Kansas, which, in pertinent 
part, granted service connection for tinnitus and assigned an 
effective date of October 3, 1997; granted service connection 
for traumatic arthritis of the left foot, and assigned a 10 
percent evaluation for that disability, effective October 3, 
1997; and, granted service connection for PTSD, assigning a 
70 percent evaluation for that disability.  The RO also 
denied a claim of entitlement to service connection for 
alcohol abuse secondary to service-connected PTSD.  In May 
1998, the veteran disagreed with those determinations.  The 
RO issued a Statement of the Case in May 1998, and the 
veteran thereafter filed a timely appeal as to each issue in 
July 1998.  

The Board notes that the veteran disagreed with a 70 percent 
evaluation assigned for PTSD by a March 1998 rating decision, 
and submitted a timely appeal to the Board on the issue.  The 
veteran thereafter submitted a claim for TDIU, and that claim 
was granted by a rating decision issued in September 1998.  
However, the veteran has not withdrawn the appeal for an 
evaluation in excess of 70 percent for PTSD, and that issue 
remains before the Board.

The Board notes that the veteran's attorney argues, in a 
February 1999 brief before the Board, that the veteran's 
combined disability evaluation has been incorrectly computed.  
The representative requests that the Board grant a higher 
combined disability evaluation or issue a Statement of the 
Case.  However, this matter has not been prepared for 
appellate review.  The issue is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran's service-connected PTSD is manifested by 
such symptoms as flashbacks, irritability, inability to 
concentrate, and sleep disturbances, but is not manifested by 
gross impairment in thought processes, grossly inappropriate 
behavior, persistent danger to self or others, 
disorientation, or severe memory loss.  

2.  There is no competent medical evidence that the veteran's 
use of alcohol is linked to a service-connected disability.

3.  The veteran's 1971 claim for service connection for 
"hearing" or "hearing loss" did not reasonably imply a 
claim for tinnitus.  

4.  The veteran did not submit a claim of entitlement to 
service connection for tinnitus prior to October 3, 1997.

5.  The veteran's limitation of motion of the ankle and foot 
is evaluated as part of the 20 percent evaluation currently 
assigned for impairment of Muscle Group X, and is therefore 
not separately compensable under the criteria for evaluation 
of limitation of motion due to traumatic arthritis. 

6.  The veteran submitted a claim for an increased evaluation 
for residuals of left leg and foot injuries, so as to 
reasonably infer a claim for service connection for traumatic 
arthritis of the left foot, on November 15, 1985.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 70 percent 
for service-connected PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.130, 
Diagnostic Code 9411 (1998).  

2.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for alcohol abuse as 
secondary to PTSD.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The requirements for an effective date prior to October 
3, 1997 for the grant of service connection for tinnitus have 
not been met.  38 U.S.C.A. §§ 5101, 5107(b), 5110(a) (West 
1991); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.400 (1998).

4.  The criteria for an evaluation in excess of 10 percent 
for arthritis of the left foot are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 
4.59, 4.71a, Diagnostic Codes 5003, 5010 (1998).

5.  The requirements for an effective date of November 15, 
1985 for the award of service connection for arthritis of the 
left foot have been met.  38 U.S.C.A. §§ 5107(b), 5110(a) 
(West 1991); 38 C.F.R. §§ 3.102, 3.157, 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for alcohol abuse as secondary to service-
connected PTSD.  The veteran also contends that he is 
entitled to an evaluation in excess of the initial 70 percent 
rating assigned for service-connected PTSD, and that he is 
entitled to an evaluation in excess of the 10 percent 
evaluation assigned with the initial grant of service 
connection for arthritis of the left ankle.  The veteran 
further contends that the grants of service connection for 
tinnitus and for arthritis of the left ankle should be 
effective prior to October 3, 1997, and should be retroactive 
to his November 1971 application for compensation following 
separation from service.  

The Board finds that the veteran's contentions as to the 
propriety of the initial evaluations of his service-connected 
disabilities present well-grounded claims.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The veteran's claims for 
earlier effective dates for awards of service connection or 
awards of increased evaluations also meet the requirements 
for review on the merits.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The Board is satisfied that all 
relevant facts have been properly developed as to each claim 
before the Board for appellate review at this time, and that 
the duty to assist the veteran in developing those claims, as 
mandated by 38 U.S.C.A. § 5107(b), has been met.  For the 
reasons set forth below, the Board finds that the claim of 
entitlement to service connection for alcohol abuse as 
secondary to service-connected PTSD is not well-grounded.  
Therefore, there is no duty to assist the veteran in the 
further development of that claim.  

The law provides that service connection may be granted for 
disability resulting from disease or injury that was incurred 
in or aggravated by a veteran's active service.  See 
38 U.S.C.A. § 1110.  A disease or disorder which is caused by 
a service-connected disability is considered part of that 
service-connected disability, and may therefore also be 
service-connected.  See 38 C.F.R. § 3.310(a).  

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Caluza v. Brown, 7 Vet. App. 498, 
506 (1995).  A combat veteran may, under 38 U.S.C.A. 
§ 1154(b), establish in-service incurrence or aggravation of 
a disorder, but must nevertheless generally proffer medical 
evidence to establish a current disability and its nexus to 
service.  See Arms v. West, 12 Vet. App. 188, 195 (1999).

Except as otherwise provided, the effective date of an award 
based on an original claim, a claim reopened after final 
adjudication, or a claim for increase of compensation or 
pension, shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of an 
application therefor.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.

Where a grant of disability compensation is made on the basis 
of direct service connection, the effective date will be the 
day following separation from active service or the date 
entitlement arose if a claim is received within one year 
after separation from service.  See 38 C.F.R. § 3.400(b)(2).  
Otherwise, the effective date is the date of receipt of the 
claim or the date entitlement arose, whichever is later.  Id.

The effective date of an award of increased compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred or 
the date of claim, whichever is later.  See 38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400(o)(2).  However, the effective date 
will be the date it is factually ascertainable that an 
increase in disability had occurred if a claim is received 
within one year of such date; otherwise, the effective date 
will be not earlier than the date of receipt of application 
therefor.  Id.

By regulation, any communication or action indicating an 
intent to apply for one or more benefits, may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  See 38 C.F.R. § 3.155(a).  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  

1.  Evaluation of PTSD

On VA examination conducted in January 1998, the veteran was 
tense and anxious.  He reported multiple symptoms of PTSD, 
including irritability, inability to concentrate, frequent 
flashbacks of his combat experiences, diminished memory and 
concentration, and sleep disturbances.  He was very 
depressed.  He denied hallucinations or delusions.  He felt 
paranoid and vulnerable around people and had poor peer 
relationships.  The examiner concluded that the veteran had 
PTSD with depression, was unable to tolerate ordinary stress, 
and was uneasy around people and in new and unfamiliar 
situations.  The examiner assigned a Global Assessment of 
Functioning (GAF) score of 45.  

Disability due to PTSD is currently evaluated under 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1998).  The veteran's service-
connected PTDS is currently evaluated as 70 percent 
disabling.  The only higher evaluation, a 100 percent 
schedular evaluation, requires evidence establishing total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication, 
persistent hallucinations or delusions, or persistent danger 
of hurting self or others.  

The Board notes that the GAF scale is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) (DSM-
IV).  A score of 41-50 score indicates "serious symptoms . . 
. OR any serious impairment in social, occupational, or 
school functioning . . . ."  In contrast, a score of 31-40 
reflects some impairment in reality testing or communication 
and major impairment in several areas, such as work, family 
relations, or judgment; a score of 21-30 reflects inability 
to function in almost all areas, and a score from 11-20 
reflects some danger of hurting self or others, gross 
impairment in communications, and inability to maintain 
minimum personal hygiene.  The Board believes the reported 
score of 45 is consistent with serious difficulty in 
industrial and social settings, consistent with a 70 percent 
evaluation.  However, a score of 45 is not reflective of 
total social and industrial impairment, and thus is not 
consistent with a 100 percent evaluation.   

VA outpatient treatment records dated from May 1997 to July 
1997 reflect that the veteran, although depressed, denied 
thoughts of hurting himself or suicide, and denied that he 
ever struck or hurt anyone during episodes of rage.  A 
February 1998 private medical statement reflects an opinion 
that the veteran, although unable to work, might be able to 
resume work "in about 18 months."  This evidence is not 
consistent with total industrial impairment.  

The evidence also reflects that the veteran has continued to 
establish sufficiently favorable relationships with treatment 
providers as to continue treatment.  The evidence also 
establishes that, although the veteran's first two marriages 
ended in divorce, the veteran remained married to his third 
wife at the time of VA examination in 1998, although he 
described that relationship as "rocky."  The veteran 
remains in contact with his two adult children.  This 
evidence is not consistent with total social impairment.  

The evidence of record establishes that the veteran does not 
suffer delusions, hallucinations, or disturbance in thought 
processes.  His behavior is not grossly inappropriate.  There 
is no evidence that the veteran currently meets any criteria 
for a 100 percent evaluation.  The Board finds that the 
evidence to support an evaluation in excess of 70 percent, or 
to approximate a 100 percent evaluation, is not in equipoise.  
The provisions of 38 U.S.C.A. § 5107(b) regarding reasonable 
doubt are not applicable.

2.  Service Connection for Alcohol Abuse

The evidence establishes that the veteran served in combat.  
The veteran alleges that he used alcohol and drugs during 
service and continuously thereafter.  The veteran's 
representative, in his brief on appeal, argues that this 
allegation by a combat veteran is a plausible claim and 
triggers the duty to assist.

A combat veteran may, under 38 U.S.C.A. § 1154(b), prove in-
service incurrence or aggravation of a disorder based on his 
own testimony, if consistent with the circumstances, 
conditions, or hardships of service.  See Arms, 12 Vet. App. 
at 194.  Thus, the Board accepts as true the veteran's claim 
that he abused alcohol in service.  However, a combat veteran 
who uses lay testimony to show in-service incurrence or 
aggravation, and lay testimony as to continuity, must 
nevertheless generally proffer medical evidence to establish 
a current disability and its nexus to service, since lay 
persons are not competent to offer medical opinions.  Id. at 
195.  Diagnosis of alcohol or substance abuse or etiology of 
alcohol or substance abuse have not been identified as areas 
as to which lay observation constitutes competent evidence.  
See, e.g., Clyburn v. West, 12 Vet. App. 296 (1999); Hampton 
v. Gober, 10 Vet. App. 481 (1997); Falzone v. Brown, 8 Vet. 
App. 398 (1995).

Thus, the veteran's own allegation that he uses alcohol or 
drugs as a result of service-connected PTSD does not 
establish a well-grounded claim, even with application of 
38 U.S.C.A. § 1154(b).  On VA examination conducted in 
January 1998, the examiner did not assign a diagnosis of 
alcohol or substance abuse.  The Board also notes that a 
report of February 1998 evaluation for Social Security 
Administration purposes notes that the veteran had "some 
use" of alcohol or drugs "but not DAA" (a diagnosis of 
alcohol abuse meeting the criteria of DSM-IV).  

A VA outpatient psychological evaluation conducted in May 
1997 by a readjustment counseling specialist reflects that 
the veteran stated he was "willing to get help with his 
tendency to self-medicate with drugs and alcohol."  This 
statement appears to be a notation regarding a statement made 
by the veteran.  Notation by a health care provider of 
history provided by a veteran is not sufficient to establish 
a well-grounded claim.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  The Board notes further that the 
readjustment counselor entered a diagnostic impression of 
polysubstance abuse.  However, this clinical note does not 
link the veteran's reported self-medicating behavior to the 
veteran's service or to any specific etiology.

In the absence of medical evidence of a link or nexus between 
use of alcohol or substances of abuse and the veteran's 
service or a service-connected disability, the claim for 
service connection for this disorder as secondary to PTSD, or 
as secondary to any service-connected disability, is not 
well-grounded.  To the extent that it is argued that alcohol 
or substance abuse is related to service, the Board notes 
that it would not be considered as incurred in the line of 
duty, and as such could not be service connected on that 
basis.  See 38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 
3.301(a).  Consequently, such the claim must be denied.  

The Board recognizes that this issue is being disposed of in 
a manner that differs from that used by the RO, since the 
veteran was not notified that his claim is not well-grounded.  
Rather, the veteran was notified that there was no legal 
basis upon which a claim of entitlement to service connection 
for alcohol abuse secondary to PTSD could be granted.  See 
38 U.S.C.A. § 1110; Sabonis v. Brown, 6 Vet. App. 426 (1994).  
This determination was, as the veteran's representative 
points out, incorrect.  See Barela v. West, 11 Vet. App. 280 
(1998).  

The Board has considered whether the veteran has been given 
adequate notice to respond, and if not, whether he has been 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App 384, 
394 (1993).  Communications from the veteran's representative 
have clearly expressed understanding of the types of evidence 
required to establish a well-grounded claim.  The Board 
concludes that the veteran has not been prejudiced by the 
decision to deny his appeal on this basis.  See Edenfield v. 
Brown, 8 Vet. App. 384 (1995).

3.  Effective Date for Service Connection for Tinnitus

In his original claim for service connection submitted in 
November 1971, the veteran described the nature of the 
diseases or injuries for which the claim was made as 
including "hearing loss."  On the VA examination form, VA 
Form 21-2545, the veteran listed, as his present complaint, 
"hearing."  He described the manner in which the injury was 
incurred by stating "I was hit by a mine in Vietnam on Jan-
9-1971."  He described the injuries resulting from that land 
mine explosion as including "[n]erve damage" and "hearing 
loss," among other injuries.  The audiologic examination 
report included, in the remarks section, a comment that the 
veteran "[c]omplained of bilateral tinnitus."  

On October 3, 1997, the veteran submitted a claim of 
entitlement to service connection for tinnitus.  There is no 
allegation that the veteran sought service connection for 
tinnitus as such prior to that date.  The veteran's 
representative argues, however, that, since the VA 
examination report reflects that the veteran complained of 
bilateral tinnitus, this examination report raises an 
informal claim of entitlement to service connection for 
tinnitus.  

However, the United States Court of Appeals for Veterans 
Claims (Court) has explicitly stated that the "mere 
presence" of a diagnosis of a specific disorder in a VA 
examination report "does not establish an intent on the part 
of the veteran" to seek service connection for that 
disorder.  See Brannon v. West, 12 Vet. App. 32, 35 (1998).  
Thus, the notation regarding tinnitus on the VA audiology 
examination report did not establish an informal claim for 
service connection for tinnitus.  

The Board is sympathetic to the contention that the veteran 
should not be penalized for failing to understand that 
"hearing loss" or "hearing" impairment and tinnitus are 
separate disorders for VA benefits purposes, since both 
disorders affect one's ability to "hear."  However, VA 
regulations require that even an informal claim must 
demonstrate an intent to apply for an identified benefit.  In 
this case, the veteran demonstrated only an intent to seek 
service connection for a hearing loss.  VA's duty to 
adjudicate all claims reasonably raised does not require VA 
to anticipate a claim for a particular benefit where no 
intention to raise it was expressed.  See Brannon, 12 Vet. 
App. at 35.  It is not reasonable to expect the RO to 
adjudicate a claim for a disorder the veteran did not 
describe by name or symptomatology.  

Moreover, the Board notes that, in this case, the veteran was 
granted a noncompensable evaluation for hearing loss by a 
rating decision issued in March 1972.  The veteran did not 
disagree with or appeal this decision.  If the veteran 
believed that his "hearing" impairment as a whole, 
including the increase in impairment of "hearing" 
attributable to tinnitus, was more severe than the 
noncompensable evaluation reflected, the veteran had the 
opportunity to disagree with that decision, and in doing so, 
to identify tinnitus as a disorder associated with hearing 
loss.  

In this case, the question of whether a claim of entitlement 
to service connection for "hearing" or "hearing loss" 
reasonably raises a claim of entitlement to service 
connection for tinnitus is a matter of fact and of 
discretion.  The Board finds that, while the wording of the 
claim made by the veteran could have been interpreted by the 
RO as including tinnitus, the veteran's claim did not 
identify "tinnitus" as a component of hearing impairment so 
clearly as to require the RO to infer that claim and 
adjudicate it.  Without some identification of the disorder 
by the veteran, a claim for tinnitus was not reasonably 
inferred.  See, e.g., LaLonde v. West, No. 97-841, slip op. 
at 3, 4 (U.S. Vet. App. May 11, 1999); Stewart v. Brown, 10 
Vet. App. 15 (1997) (claim for service connection or pension 
for a nervous condition was not a claim for service 
connection for PTSD under the facts of the case).  

Since the RO was not required to infer a claim of entitlement 
to service connection for tinnitus at the time of a March 
1972 rating decision, there was no claim of entitlement to 
tinnitus prior to October 3, 1997.  An effective date prior 
to October 3, 1997, is not appropriate.  38 U.S.C.A. § 5110.

4.  Evaluation of Left Foot Arthritis

On VA examination conducted in January 1972, the examiner 
noted the veteran's history of incurrence of multiple 
shrapnel fragment wounds of both legs and powder burns of the 
left hand and legs in a landmine explosion in January 1971.  
The veteran's present complaints were inability to dorsiflex 
the left toe and aching discomfort in the instep of foot.  
The examiner stated that the veteran was unable to dorsiflex 
the left great toe because there was damage to the extensor 
hallucis longus muscle or tendon.  No notation of left ankle 
pain or disability was recorded, and the examiner did not 
identify or diagnose any left ankle disability.  

In its March 1972 rating decision, the RO also reviewed the 
veteran's medical history in service, noting that in January 
1971, during service hospitalization, the veteran had 
multiple healed wounds over both lower extremities, with poor 
results of a skin graft on the left lateral calf and marked 
stiffening of the left ankle.  By a rating decision issued in 
March 1972, service connection was granted for residuals, 
wounds, left leg and foot, and that disability was evaluated 
as 20 percent disabling under Diagnostic Code 5310.

The May 1985 private medical record disclosed that the 
veteran complained of swelling of the left ankle and 
increased pain.  Traumatic arthritis was diagnosed.  On VA 
radiologic examination in April 1986, there were multiple 
metallic densities in the soft tissues of the distal left leg 
and in the soft tissues of the left ankle, among other 
findings.  The report stated that the left ankle was slightly 
narrowed due to degenerative changes secondary to trauma.  On 
May 1986 VA examination, the examiner concluded that the 
veteran had traumatic arthritis of the left ankle.

By a claim submitted on October 3, 1997, the veteran, through 
his attorney, requested a separate evaluation for traumatic 
arthritis, as separate from other residuals of traumatic 
injury to the left leg.  By a rating decision issued in March 
1998, service connection for arthritis of the left foot was 
granted, effective October 3, 1997.   The RO assigned a 10 
percent disability evaluation under Diagnostic Code 5010, the 
criteria used to evaluate traumatic arthritis.  

Pursuant to Diagnostic Code 5010, arthritis due to trauma and 
substantiated by x-ray findings is rated as degenerative 
arthritis under Diagnostic Code 5003.  Under Diagnostic Code 
5003, degenerative arthritis established by x-ray findings is 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion due to 
arthritis.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  

In this case, there is clear radiologic confirmation of 
traumatic arthritis, and there is medical evidence that the 
left ankle is larger than the right, and is painful.  The 
veteran's limitation of left ankle motion is encompassed in 
the 20 percent evaluation assigned for disability due to 
Muscle Group X, under 38 C.F.R. § 4.73, Diagnostic Code 5310, 
since the criteria for that muscle group include evaluation 
of limitation of motion of the ankle and foot.  Since the 
veteran's limitation of motion of the left ankle is already 
evaluated under Diagnostic Code 5310, that residual of the 
in-service injury cannot be evaluated again under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5271, the criteria for evaluation of 
limitation of motion of the ankle, or under any other 
appropriate diagnostic code, since evaluation of the same 
symptoms under multiple diagnostic codes is to be avoided.  
See 38 C.F.R. § 4.14.  

The veteran's left ankle arthritis may be evaluated as 10 
percent disabling under Diagnostic Code 5010, since there is 
confirmation of arthritis of one major joint group, but that 
is the maximum schedular evaluation available in this case 
under that diagnostic code when one major joint group is 
affected.  No other diagnostic code is applicable to provide 
a separate compensable evaluation in this case where 
limitation of motion is encompassed under Diagnostic Code 
5310.  Nevertheless to the extent that the veteran's motion 
of the joint is painful, a 10 percent evaluation is 
warranted.  See Lichtenfels v. Derwinski, 1 Vet. App. 484 
(1991); 38 C.F.R. § 4.59 ("The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.")  The evidence to 
allow evaluation of limitation of motion or an evaluation in 
excess of 10 percent for traumatic arthritis under any other 
diagnostic code is not in equipoise.  The provisions of 
38 U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable to warrant an evaluation in excess of 10 percent 
for traumatic arthritis.

5.  Effective Date for Service Connection for Arthritis

The veteran's representative contends that the March 1972 
rating decision which noted that the veteran had "marked 
stiffening" of the left ankle constituted an informal claim 
for service connection for left ankle and foot arthritis.  
The Board notes, as a matter of fact, that the statement that 
the veteran had "marked stiffening" of the left ankle was 
included in a review of the veteran's medical history prior 
to service discharge.  However, at the time of VA examination 
in January 1972, the examiner stated that the veteran's 
"only" complaint was of inability to dorsiflex the left toe 
and aching discomfort in the insteps of both feet.  The 
examiner specifically noted that the veteran was able to walk 
on his tiptoes.  The evidence of record establishes the 
"marked stiffening" of the left ankle noted in service had 
resolved at the time of the January 1972 VA examination.  

The Board finds that reference to the veteran's prior medical 
history did not infer a claim of entitlement to service 
connection for that resolved symptom.  Moreover, as noted 
above, the "mere presence" of a diagnosis of a specific 
disorder in a VA examination report "does not establish an 
intent on the part of the veteran" to seek service 
connection for that disorder.  See Brannon v. West, 12 Vet. 
App. 32, 35 (1998).  The Board finds that the veteran did not 
submit a claim of entitlement to service connection for 
arthritis of the left ankle prior to October 3, 1997.  

However, the Board finds that the veteran's claim for an 
increased evaluation for his service-connected disabilities, 
including his service-connected left leg and foot wound, 
included an inferred claim for service connection for 
traumatic arthritis residual to left leg and foot injuries, 
where the report of an April 1986 VA radiologic examination 
reflected that the left ankle joint was slightly narrowed, 
representing degenerative changes secondary to trauma, and 
there were multiple metallic densities in the soft tissues of 
the left ankle.  The Board notes that the VA examination 
assigned a new diagnosis of traumatic arthritis of the left 
ankle.  The Board finds that the veteran's claim for an 
increased evaluation for residuals, wounds, left leg and 
foot, reasonably inferred a claim for service connection for 
traumatic arthritis of the left ankle, where the medical 
evidence both established that presence of that diagnosis and 
linked the diagnosis to the veteran's in-service trauma.  See 
Arms, 12 Vet. App. at 197-198.  

The veteran submitted a claim of entitlement to an increased 
evaluation for service-connected disability on November 15, 
1985.  The first medical evidence that the veteran had 
incurred traumatic arthritis of the left ankle establishes 
that diagnosis in April 1986.  Thus, there is no medical 
evidence which allows the Board to ascertain whether 
traumatic arthritis of the left ankle was present prior to 
November 15, 1985.  See 38 C.F.R. § 3.400(o).  Therefore, the 
appropriate effective date for the grant of service 
connection for traumatic arthritis is November 15, 1985, but 
no earlier.  


ORDER

An evaluation in excess of 70 percent for PTSD is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for alcohol abuse as secondary to PTSD is 
denied.

An effective date prior to October 3, 1997 for the grant of 
service connection for tinnitus is denied.

An evaluation in excess of 10 percent for arthritis of the 
left foot is denied.

An effective date of November 15, 1985 for an award of 
service connection for arthritis of the left foot is granted.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 

